                  Case 20-12456-JTD             Doc 61       Filed 10/08/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
RTI Holding Company, LLC, et al.,1                               )   Case No. 20-12456 (JTD)
                                                                 )
                           Debtors.                              )   (Joint Administration Requested)
                                                                 )

                          GOVERNMENT ATTORNEY CERTIFICATION

         Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel

to represent the United States of America (or any officer or agency thereof) or any state or local

government (or any officer or agency thereof), the undersigned counsel hereby certifies the

following in order to satisfy the requirement to appear to represent the State of Indiana, by and

through the Office of the Attorney General of Indiana, in this action: I am admitted to practice law

in the State of Indiana, U.S. District Courts and Bankruptcy Courts for the Southern and Northern

Districts of Indiana, the Northern District of Illinois and the District of Colorado. I am in good




1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT
Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT
Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address
is 333 East Broadway Ave., Maryville, TN 37804.
               Case 20-12456-JTD        Doc 61      Filed 10/08/20    Page 2 of 2




standing in all jurisdictions to which I have been admitted; and, further, I consent to be bound by

the Local Rules of the Bankruptcy Court-District of Delaware and submit to the jurisdiction of this

court for disciplinary purposes.

Dated: October 8, 2020                               Respectfully submitted,

                                                By: /s/ Amanda K. Quick
                                                    Amanda K. Quick
                                                    Deputy Attorney General
                                                    Indiana Office of Attorney General
                                                    Indiana Government Center South, 5th Floor
                                                    302 West Washington Street
                                                    Indianapolis, IN 46204-2770
                                                    Telephone: 317-232-6321
                                                    Facsimile: 317-232-7979
                                                    Email: Amanda.Quick@atg.in.gov

                                             ATTORNEY FOR THE STATE OF INDIANA




                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding on October 8, 2020.

                                              /s/ Amanda K. Quick
                                             Amanda K. Quick
                                             Deputy Attorney General




                                                2
